 WORLD SOUTHERN CORPORATIONWorld Southern CorporationandUnited Steelwork-ersofAmerica,AFL- CIO,Petitioner.Case11- RC- 3942December 4, 1974DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDKENNEDYOn September 9, 1974, the Regional Director forRegion 11 issued a Decision and Direction of Electionin the above- entitled proceeding, in which he foundthat there was a substantial and representative segmentof the Employer's ultimate complement of employees,and directed an immediate election. Thereafter, theEmployer filed a request for review of the RegionalDirector's Decision on the ground that he departedfrom officially reported Board precedent in directing animmediate election where there was immediate and cer-tain planned expansion of the present employee com-plement.By telegraphic order dated October 2, 1974, theBoard granted the request for review and stayed theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three- member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:On August 10, 1974, the date on which the hearingherein was conducted, there were approximately 297employees on the job. By October 1, there would be 372and, on November 1, 445 employees with the ultimatecomplement of 550 employees by April 12, 1975.The Decision and Direction of Election issued Sep-tember 9, 1974, with eligibility determined by the pay-roll period immediately preceding that date.In the circumstances of this case we agree with theEmployer that the Regional Director, by using a pay-roll period preceding September 9, 1974, unreasonablydisenfranchised a substantial number of employees who28.7were definitely scheduled to be hired by the first partof November 1974.'Accordingly, we hereby remand the case to the Re-gional Director for the purpose of conducting an elec-tion pursuant to the Decision and Direction of Elec-tion, except that the payroll period for determiningeligibility shall be that immediately preceding the issu-'ance date of this Decision on Review.[Excelsiorfoot-note omitted from publication.]MEMBER FANNING,dissenting:I dissented from the grant of review in this case, andI dissent here again from the majority's finding that theRegional Director somehow erred in issuing a Decisionon September 9, 1974, in which he directed an immedi-ate election in the unit involved here rather than wait-ing until some later time when the Employer's workforce would be larger.On the facts, the Regional Director correctly con-cluded that the Employer's operations were sufficientlyestablished and stabilized and were manned by a sub-stantial and representative segment of the Employer'sultimate working complement so that an immediateelection could be directed. His decision was consistentwith applicable Board precedent2 and I therefore dis-sent from the majority's failure to adopt it.1It is noted that in the cases relied on by our dissenting colleague, theeligibility periods for the elections were fixed so as to render eligible asubstantial number of employees who were scheduled to be hired withinseveral months after the close of the respective hearings therein.2see, e.g.,Rheem Manufacturing Company,188 NLRB 436 (1971);General Cable Corporation,173 NLRB 251 (1968). While the majoritynotes that in these two Decisions the Board included, as eligible employees,a substantial number of employees who were hired within several monthsafter the close of the respective hearings therein, such action by the Boardis clearly explainable by the length of time that had passed between thehearings in those cases and the issuance of the Decisions and Directions ofElections therein. Thus, 3 months passe. inRheem Manufacturing betweenhearing and Decision date, and over 4 months so elapsed inGeneral Cable.Here, the Regional Director was able to issue his Decision 19 days after thehearing.While it may well be that, had the Regional Director taken as longto issue his Decision as was taken inRheem ManufacturingandGeneralCable,he would have included the employees that the majority now in-cludes, that is not the issue. Rather, the issue is whether the RegionalDirector correctly concluded that the complement of employees present atthe time of his Decision and Direction of Election was sufficiently represen-tative and substantial to warrant holding an immediate election. This is thetest set out inRheem ManufacturingandGeneral Cableand what thesecases stand for. On such a test, I conclude the Regional Director was correctin issuing his Decision and Direction of Election at the time he did.215 NLRB No. 83